              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
              CIVIL CASE NO. 1:18-cv-00367-MR-WCM


KAREN K. JONES,                 )
                                )
                   Plaintiff,   )
                                )
         vs.                    )               ORDER
                                )
                                )
TRUSTEES OF ISOTHERMAL          )
COMMUNITY COLLEGE, WALTER       )
DALTON, KIMBERLY GOLD, and      )
STEPHEN MATHENY,                )
                                )
                   Defendants.  )
_______________________________ )


      THIS MATTER is before the Court on several filings related to the

withdrawal and/or termination of the Plaintiff’s counsel. [Docs. 26, 27, 28].

      In light of the Order enforcing the parties’ settlement agreement and

thereby terminating this action that has been entered contemporaneously

herewith, the Plaintiff’s requests for permission to terminate her counsel and

counsel’s motion in turn to withdraw from representing the Plaintiff in these

proceedings are now moot, as such representation automatically terminated

with the Order enforcing the parties’ settlement agreement.




     Case 1:18-cv-00367-MR-WCM Document 43 Filed 06/29/20 Page 1 of 2
      IT IS, THEREFORE, ORDERED that the Plaintiff’s “Termination of

Attorneys” [Doc. 26]; the Motion to Withdraw of Attorneys Michael Paul

Thomas and Molly Simpson Gross [Doc. 27]; and the Plaintiff’s “Notice and

Motion to Terminate Attorney Michael P. Thomas, Esq. and Molly Simpson

Gross, Esq. and Notice of Plaintiff’s Intent to Proceed in [sic] Pro Se” [Doc.

28] are all DENIED AS MOOT.

      IT IS SO ORDERED.
                        Signed: June 29, 2020




                                           2
     Case 1:18-cv-00367-MR-WCM Document 43 Filed 06/29/20 Page 2 of 2
